DISMISS; and Opinion Filed December 12, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00955-CV

   IN THE MATTER OF LATOYA NICHOLE ELLISON AND PINETO WOODARD

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                         Trial Court Cause No. CV12-00279-V-292

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice O’Neill

       Despite being given notice more than ten days ago that his brief was late and his appeal

would be dismissed unless his brief was filed, appellant Pineto Woodard has not filed his brief or

otherwise communicated with the Court. See TEX. R. APP. P. 38.8(a), 42.3(b),(c). Accordingly,

we dismiss the appeal. See id. 38.8(a), 42.3(b),(c).




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O'NEILL
                                                       JUSTICE



120955F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF LATOYA                             On Appeal from the 292nd Judicial District
NICHOLE ELLISON AND PINETO                          Court, Dallas County, Texas
WOODARD                                             Trial Court Cause No. CV12-00279-V-292.
                                                    Opinion delivered by Justice O’Neill.
No. 05-12-00955-CV                                  Justices Myers and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Latoya Nichole Ellison recover her costs, if any, of this appeal
from appellant Pineto Woodard.


Judgment entered this 12th day of December, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –2–